NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

DEMOORE T. GRAY,                                No. 20-16702

                Plaintiff-Appellant,            D.C. No. 2:19-cv-05842-ROS-DMF

 v.
                                                MEMORANDUM*
RYAN RUSSELL, #14388, Mesa Police
Officer, in both his official and individual
capacities; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                           Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Arizona state prisoner Demoore T. Gray appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to state a claim under 28 U.S.C. § 1915A(a). Hamilton v. Brown, 630 F.3d

889, 892 (9th Cir. 2011). We affirm.

       The district court properly dismissed Gray’s action because Gray failed to

allege facts sufficient to show that his constitutional rights had been violated. See

Reese v. County of Sacramento, 888 F.3d 1030, 1045-46 (9th Cir. 2018)

(explaining that when a plaintiff “who has been convicted of a crime under state

law seeks damages in a § 1983 suit, the district court must consider whether a

judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence” (citation and internal quotation marks omitted)); Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

liberally construed, plaintiff must allege sufficient facts to state a plausible claim);

O’Keefe v. Van Boening, 82 F.3d 322, 326 (9th Cir. 1996) (“[T]he prevention of

criminal activity and the maintenance of prison security are legitimate penological

interests which justify the regulation of both incoming and outgoing prisoner

mail.” (citations omitted)).

       The district court did not abuse its discretion in dismissing Gray’s original

complaint because it was not filed on a court-approved form. See D. Ariz. R. P.

3.4 (requirements for filing a complaint); Bias v. Moynihan, 508 F.3d 1212, 1223

(9th Cir. 2007) (noting that “[b]road deference is given to a district court’s

interpretation of its local rules”).


                                           2                                     20-16702
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       20-16702